 

Exhibit 10.5

 

STEWART INFORMATION SERVICES CORPORATION
RESTRICTED PERFORMANCE UNIT AGREEMENT (BV)

 

THIS RESTRICTED PERFORMANCE UNIT AGREEMENT (the “Award Agreement”) is hereby
granted as of February 8, 2018 (the “Grant Date”) by Stewart Information
Services Corporation, a Delaware corporation (the “Company”), to [______] (the
“Participant”) pursuant to the Stewart Information Services Corporation 2014
Long Term Incentive Plan (the “Plan”), and subject to the terms and conditions
set forth therein and as set out in this Award Agreement. Capitalized terms used
herein shall, unless otherwise required by the context, have the meaning
ascribed to such terms in the Plan or as set forth herein.

 

By action of the Committee, and subject to the terms of the Plan, the
Participant is hereby granted a Restricted Performance Units as described in
Article IX of the Plan, subject to the terms of the Plan and to the provisions
set forth in this Award Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained in this Award Agreement, the Company and the Participant agree as
follows:

 

1.           Grant. The Company grants to the Participant, upon the terms and
conditions set forth in this Award Agreement and as set forth in the Plan
[_____] Restricted Performance Units (the “Units”), representing a contractual
right of the Participant potentially to receive shares of Common Stock
(“Shares”), with the number of Shares to be delivered at settlement, if any,
being determined by reference to the number of Units that are deemed vested and
to be settled provided all of the conditions for settlement of the Units have
been satisfied and subject to the terms and conditions of the Plan and this
Award Agreement.

 

2.           Vesting and Forfeiture.

 

(a)          Except as otherwise expressly provide herein, any Units that are
not vested as of the date of the Participant’s termination of employment for any
reason shall be automatically forfeited without any further action required to
be taken by the Participant or the Company. Except as otherwise provided herein
or at the discretion of the Committee, the Units are not deemed vested until
after the results for the Performance Period have been determined and settlement
of the Units by the delivery of Shares has occurred. As a consequence, in
general the Participant shall forfeit all rights with respect to the Units if
the Participant’s employment with the Company terminates prior to the date the
Units are settled.

 

(b)          The number of Units that are treated as vested shall be determined
after the end of the Performance Period, as specified in Exhibit A, attached
hereto, based on the achievement of the performance criteria, also set forth in
Exhibit A, and subject in all regards to such other discretion by action of the
Committee as permitted under the terms of the Plan.

 

 

 

 

(c)          Notwithstanding any other provision of this Award Agreement, in the
event there is a Change of Control while the Participant remains employed with
the Company or in the event the Participant is terminated in connection with a
Change in Control, the Participant shall be vested in the number of Units set
forth in Section 1 as of the date of the Participant’s termination of
employment.

 

(d)          Waiver of Continued Employment Requirement. The general requirement
that the Participant be continuously employed through the date the Units are
settled (the “Employment Requirement”) shall be waived to the extent provided in
this Section 2(d), subject, however, in all regards, to the Committee’s
discretionary authority as provided under the Plan. Specifically, the Employment
Requirement shall not be applicable in the following circumstances (“Special
Circumstances”):

 

(i)          The Participant’s termination of employment under circumstances
where the Participant is eligible for benefits under the Company’s Executive
Voluntary Retirement Plan;

 

(ii)         Termination of the Participant’s employment due to Executive’s
death;

 

(iii)        Termination of the Participant’s employment due to Executive’s
Disability;

 

(iv)        Termination of the Participant’s employment by the Company without
Cause; or

 

(v)         Termination of the Participant’s employment by the Participant for
Good Reason (but only in circumstances where the Participant’s employment
agreement provides for severance pay benefits on a resignation for Good Reason.

 

In order for the Participant receive any Shares with respect to Unit following
the occurrence of any of the above Special Circumstances, the Participant must
execute and not, thereafter, revoke, a full release of all claims that Executive
may have against the Company, its Subsidiaries and affiliates, and all of their
respective officers, employees, directors, and agents, and that shall include
the Participant’s agreement not to disparage the Company and not to divulge any
of the Company’s confidential information, in a form acceptable to the Company
in a form satisfactory to the Committee (the “Release”)

 

(a)          Calculation of Special Pro-Rata Vesting. If the Participant is
eligible for special pro-rata vesting under Section 2(d), vesting shall be
calculated as follows:

 

(i)          Special Pro-rata Vesting shall be based on the number of full,
completed calendar months worked by Executive during the applicable incentive
period (as set forth in the applicable LTI Award). The calculation of Special
Pro-Rata Vesting shall be determined as a percent of the total possible vested
award that would have been vested to Executive had Executive remained employed
during the entire incentive period, measured in whole calendar months,
multiplied by a fraction whose numerator is the percentage of the number of
calendar months of completed employment during the entire incentive period plus
100% and whose denominator is two.

 

 - 2 - 

 

 

(ii)         By way of hypothetical example only: if Executive shall experience
a Special Vesting Termination Event during the 24th month of a 36-month
incentive program, Executive would receive 81.94% of the applicable LTI Award.
The formula for calculating Special Pro-Rata Vesting based on the foregoing
hypothetical is as follows:

 

(23 ÷ 36) = 63.88% + 100% = 163.88% = 81.94%

 2

 

(iii)        The time of payment of LTI Awards subject to Special Pro-Rata
Vesting shall occur as provided in the applicable LTI Awards.

 

(b)          Notwithstanding anything herein to the contrary, in the event the
Participant is terminated for Cause, the Participant’s rights to any payments
otherwise due under this Award Agreement are forfeited in their entirety.

 

3.           Status of Units. The Units subject to this Award Agreement are not
intended to constitute property for purposes of Section 83 of the Code. The
Units represent a right to receive a payment, in the form Shares, at the time
the Units are settled.

 

4.           Time of Payment/Settlement. In all cases, Units that are vested and
settled under the terms of this Award Agreement shall be settled as soon as
practicable following the determination of the extent to which the performance
criteria have been attained, and, in all events, during the calendar year
following the end of the Performance Period. In addition, in the event any
dividends are paid to shareholders during the Performance Period or thereafter
prior to the settlement of the Units, the Participant shall be entitled to a
payment equal to the amount that would have been paid as dividends to the
Participant had the Participant held the Shares actually delivered to the
Participant throughout that period (“Dividend Equivalents”). The Committee shall
have the right to determine whether the Dividend Equivalents shall be paid in
cash or in the form of a distribution of additional shares of Common Stock
having the same value and to determine whether to deem such dividends to have
been reinvested in shares at the time the dividends were paid.

 

5.           Employment. Nothing in the Plan or in this Award Agreement shall
confer upon the Participant any right to be continued as an employee of the
Company or interfere in any way with the right of the Company to remove the
Grantee as an employee at any time for any cause.

 

6.           Binding Effect. This Award Agreement shall be binding upon and
shall inure to the benefit of any successor of the Company, but except as
provided above, the Units subject to this Award Agreement shall not be assigned
or otherwise disposed of by the Participant.

 

 - 3 - 

 

 

7.           The Plan. This Award Agreement is subject to the terms and
conditions of the Plan. In the event of a conflict between the Plan and this
Agreement, the terms of the Plan shall control.

 

IN WITNESS WHEREOF, this Award Agreement has been executed on this 22nd day of
February, 2018.

 

  STEWART INFORMATION SERVICES CORPORATION         By:     Its Chief Executive
Officer       ACKNOWLEDGED         By:       PARTICIPANT

 

 - 4 - 

 

 

Exhibit A

 

The performance metric for these Units is the Compound Annual Growth Rate (CAGR)
Book Value Per Share + Cumulative Dividends Per Share performance scale ("BV").

 

Set forth below is the table of performance targets and percentage of Units that
may become vested and payable under the terms of the Performance Award
Agreement. The number of vested and payable Units will range from 0 to 225% of
the stated number of Units set out in Section 1 of the Award Agreement.

 

Threshold and Maximum opportunity to incentivize performance will be associated
with varying levels of relative performance. Targeted performance is achieved
when Company BV is 10%. Threshold performance is set at 5%. In the event
performance is below 5%, the associated payout is equal to zero. Maximum Payout
is achieved when performance is 15%.

 

   CAGR Book Value Per Share +
Cumulative Dividends Per Share
Performance Achieved   Payout as % of
Target Number of
Shares  Maximum   15%   225% Target   10%   100% Threshold   5%   25% Below
Threshold   <5%   0%

 

Payout percentages will be interpolated for performance achievement between
threshold, target, and maximum.

 

The Performance Period is the period from January 1, 2018 through December 31,
2020.

 

The following sets forth the definition of specific terms and calculations

 

Term/Calculation   Definition Average Shares Outstanding   Average Shares
Outstanding is the number of shares at the end of the Baseline Period, plus the
shares at the end of the Performance Period, divided by two. Baseline Period  
Baseline Period is the 12-month period ending immediately preceding the
Performance Period.  For example, a Performance Period of January 1, 2018
through December 31, 2020 would have a baseline period of 12 months ending
December 31, 2017. Book Value per Share   Book Value is calculated as assets
less total liabilities as reported in the Company 10K, divided by Average Shares
Outstanding.

 

 - 5 - 

 

 

Term/Calculation   Definition Compound Annual Growth Rate (CAGR)  

CAGR is the annual growth rate, taking into account the Performance Period and
effects of compounded growth. The formula used to determine CAGR is as follows:

 

CAGR = (Value at end of Performance Period / Value at end of Baseline
Period)^(1/years in Performance Period) – 1.

 

For example, for a Performance Period of January 1, 2018 through December 31,
2020, the basis for the CAGR calculation would be as follows:

 

CAGR = (Value at December 31, 2020

/ Value at December 31, 2017)^(1/3)-1

Company   The Company is Stewart Information Services Corporation and its
subsidiaries. Cumulative Dividends Per Share   Cumulative Dividends Per Share is
the aggregate cash dividend paid during the Performance Period as reported in
the 10K. Maximum Performance Level   The level of performance that results in
Maximum Payout for a metric. Maximum Payout   The Maximum Payout is the maximum
number of shares that can be earned under the LTI Plan for each performance
metric. It is calculated by multiplying the Target number of shares by an agreed
upon percentage as indicated. Performance Period   Performance Period is a
three-year period beginning on January 1 of the initial award year and ending
December 31 three years later.  For example, the Performance Period for
2018-initiated awards is January 1, 2018 through December 31, 2020. System of
Record   Hyperion Financial Management (HFM) is the system of record for all
financial data unless otherwise stated. Target Performance Level   The expected
level of performance, which results in a payout of 100% of Target number of
shares. Threshold Performance Level   The level of performance for a metric
below which no shares will vest.

 

 - 6 - 

